









Amended and Restated Louisiana-Pacific Corporation
Non-Employee Directors Compensation Plan
1.Establishment, Purpose and Term of Plan.
(a)Establishment. The Board adopted the Amended and Restated Louisiana-Pacific
Corporation Non-Employee Directors Compensation Plan (as amended from time to
time, the “Plan”) on May 21, 2020 (the “Effective Date”).
(b)Purpose. The purpose of the Plan is to give the Company an advantage in
attracting and retaining Non-Employee Directors and to link the interests of
Non-Employee Directors to those of the Company’s stockholders.
(c)Term of Plan. The Plan commenced on the Effective Date and will remain in
effect until the Board terminates it pursuant to Section 7 hereof.
2.Definitions and Construction.
(a)Definitions. The following defined terms have the meanings set forth below:
(i)“Affiliate” means any person that, directly or indirectly, is in control of,
is controlled by, or is under common control with, the Company.
(ii)“Annual Retainer” means the cash retainer fee established by the Board in
accordance with Section 5(a) and paid to a Non-Employee Director for services
performed as a member of the Board for a Plan Year.
(iii)“Award” has the meaning given to such term under the Incentive Plan.
(iv)“Beneficiary” means the person entitled under Section 6(e) to receive
payment of the balances remaining in a Non-Employee Director’s Cash Account
and/or DSU Account in case such Non-Employee Director dies before the entire
balance in such Cash Account and/or DSU Account has been paid.
(v)“Board” means the Board of Directors of the Company.
(vi)“Cash Account” means a recordkeeping account in a Non-Employee Director’s
name to which his or her cash retainer fees not immediately payable to him or
her and, if applicable, interest earned on such fees, are credited.
(vii)“Change of Control” means:
(A)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (I) the then outstanding Shares (the “Outstanding
Company Stock”) or (II) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change of Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (IV) any acquisition pursuant to a
transaction which complies with clauses (I), (II) and (III) of subsection (C) of
this definition; or
(B)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a





--------------------------------------------------------------------------------





member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(C)Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (I)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding Shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Stock and Outstanding Company Voting Securities, as the case may be,
(II) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (III) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(D)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if an amount is “deferred compensation” for
purposes of Code Section 409A, and if payment of such amount would be
accelerated or otherwise triggered upon a “Change in Control,” then the
foregoing definition is modified, to the extent necessary to avoid the
imposition of an excise tax under Code Section 409A, to mean a “change in
control event” as such term is defined for purposes of Code Section 409A. For
purposes of clarity, if an amount would, for example, vest and be paid on a
“Change in Control” as defined herein but payment of such amount would violate
the provisions of Code Section 409A, then the amount shall vest but will be paid
only in compliance with its terms and Code Section 409A (i.e., upon a
permissible payment event).
(viii)“Code” means the U.S. Internal Revenue Code of 1986, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations, and interpretations promulgated thereunder. Where the context so
requires, any reference to a particular Code section will be construed to refer
to the successor provision to such Code section.
(ix)“Common Stock Fair Market Value” means the closing price of publicly traded
Shares on the national exchange on which the Shares are listed as of a
particular date.
(x)“Company” means Louisiana-Pacific Corporation, a Delaware corporation, or any
successor corporation thereto.
(xi)“Deferral Election Form” means such document(s) or form(s), which may be
electronic, as prescribed and made available from time to time by the
Compensation Committee, whereby a Non-Employee Director elects to defer all or a
portion of his or her Annual Retainer to his or her Cash Account or exchange all
or a portion of his or her Annual Retainer and/or all of his or her Restricted
Stock Units for an Award of Deferred Stock Units.





--------------------------------------------------------------------------------





(xii)“Deferred Stock Unit” means a deferred stock unit (which Award is a form of
restricted stock grant under the Incentive Plan) granted under the Incentive
Plan.
(xiii)“Director” means any individual who is a member of the Board.
(xiv)“DSU Account” means a recordkeeping account in the Non-Employee Director’s
name to which Deferred Stock Units are credited.
(xv)“Effective Date” has the meaning ascribed to it in Section 1(a).
(xvi)“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations, and interpretations promulgated thereunder. Where the context so
requires, any reference to a particular Exchange Act section will be construed
to refer to the successor provision to such Exchange Act section.
(xvii)“Incentive Plan” means the Company’s 2013 Omnibus Stock Award Plan, as
amended from time to time, or a successor plan.
(xviii)“Installment Payment” has the meaning ascribed to it in Section 5(a).
(xix)“Non-Employee Director” means a Director who, at the time in question, is
not an employee of the Company or any of its Affiliates.
(xx)“Plan” has the meaning ascribed to it in Section 1.
(xxi)“Plan Year” means the 12 month period beginning on January 1 and ending on
the next following December 31.
(xxii)“Restricted Stock Unit” means a restricted stock unit (which Award is a
form of restricted stock granted under the Incentive Plan) granted under the
Incentive Plan.
(xxiii)“Separation from Service” or “Separate from Service” means ceasing to be
a Director of the Company for any reason. Notwithstanding anything to the
contrary, the determination of whether an individual has had a Separation from
Service will be made in accordance with Code Section 409A and the regulations
thereunder.
“Shares” means the common stock, $1.00 par value, of the Company, as adjusted
from time to time.
(xxiv)“Termination Date” means the date on which a Non-Employee Director has a
Separation from Service.
(b)Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3.Administration.
(a)The Board. The Plan will be administered by the Board. The Board will act by
a majority of its members at the time in office and eligible to vote on any
particular matter, and may act either by a vote at a meeting or in writing
without a meeting.
(b)Authority of the Board. Except as limited by law and subject to the
provisions herein, the Board has full power to: construe and interpret the Plan
and any agreement or instrument entered into under the Plan; establish, amend or
waive rules and regulations for the Plan’s administration; and amend the terms
and conditions of the Plan. Further, the Board will make all other
determinations which may be necessary or advisable for the administration of the
Plan. As permitted by law and consistent with Section 3(a), the Board may
delegate some or all of its authority under this Plan.
(c)Decisions Binding. All determinations and decisions made by the Board
pursuant to the provisions of the Plan will be final, conclusive and binding on
all persons, including the Company, its stockholders, all Affiliates,
Non-Employee Directors and their estates and beneficiaries.
4.Eligibility.
Each Non-Employee Director of the Board during a Plan Year will participate in
the Plan for that year.





--------------------------------------------------------------------------------





5.Annual Retainer and Restricted Stock Unit Grant.
(a)Amount Payable in Cash. Each Non-Employee Director will be entitled to
receive an Annual Retainer in the amount determined from time to time by the
Board. Until changed by resolution of the Board, the Annual Retainer will be
$85,000. In addition, the Chair of each committee will receive:
•
$15,000 Chair of the Finance and Audit Committee

•
$15,000 Chair of the Compensation Committee

•
$12,500 Chair of the Governance and Corporate Responsibility Committee

•
$25,000 Lead Independent Director

        The Annual Retainer will be paid in quarterly cash installments (the
“Installment Payments”) to the Non-Employee Director, payable on the first day
of the second month in each quarter (i.e., February 1, May 1, August 1, and
November 1), for the given quarter’s service. Each Installment Payment to a
Non-Employee Director will equal the quotient of the Non-Employee Director’s
Annual Retainer divided by four. Any Non-Employee Director who first becomes a
Non-Employee Director during a quarter will be entitled to a prorated
Installment Payment for that quarter based on such Non-Employee Director’s days
of service for the applicable quarter.
(b)Restricted Stock Unit Grant. Each Non-Employee Director will be entitled to
receive a grant of Restricted Stock Units, which grant will be made under the
Incentive Plan, as of the date that is seven (7) calendar days following the
date of any annual meeting of the stockholders of the Company at which such
Non-Employee Director is elected or re-elected to serve in such position. The
amount of the Restricted Stock Unit grant will be determined from time to time
by the Board. Until changed by resolution of the Board, the number of Shares
subject to each Restricted Stock Unit grant for each Non-Employee Director will
be equal to $125,000 divided by the Common Stock Fair Market Value on the date
of the grant. The Restricted Stock Units may be subject to restrictions and
conditions in the event a Non-Employee Director ceases to be a Non-Employee
Director, in accordance with the terms of the Incentive Plan and the applicable
award agreement. Any Non-Employee Director who first becomes a Non-Employee
Director during a year will be entitled to a prorated Restricted Stock Grant for
that year based on such Non-Employee Director’s days of service until the next
annual meeting.
6.Deferral of Annual Retainer and Restricted Stock Units.
(a)Deferral of Annual Retainer. Any Non-Employee Director may elect to defer the
cash compensation payable to him or her under Section 5(a) for the Plan Year by
completing a Deferral Election Form, pursuant to which he or she elects to (i)
defer all or a portion of his or her Annual Retainer to his or her Cash Account
and/or (ii) exchange all or a portion of his or her Annual Retainer for an Award
of Deferred Stock Units. For purposes of clause (i) above, each Installment
Payment deferred to a Non-Employee Director’s Cash Account will be credited with
interest, compounded monthly, from the date the cash would otherwise have been
payable under Section 5(a) until the amount credited to his or her Cash Account
is paid to the Non-Employee Director. The rate of interest credited for each
quarter will be the annual rate on 30-year Treasury securities, as of the first
business day of each quarter, on an annual basis. For purposes of clause (ii)
above, the number of Deferred Stock Units to be awarded will be determined by
dividing the amount of the Annual Retainer to be exchanged by the Common Stock
Fair Market Value as of the date(s) on which the Annual Retainer would otherwise
have been paid. Deferred Stock Units will be issued upon the date on which the
Cash Retainer would otherwise have been paid and credited to the Non-Employee
Director’s DSU Account.
(b)Deferral of Restricted Stock Units. Any Non-Employee Director may elect to
defer settlement of the Restricted Stock Units payable to him or her under
Section 5(b) for the Plan Year by completing a Deferral Election Form, pursuant
to which he or she elects to exchange all of his or her Restricted Stock Units
for an Award of Deferred Stock Units. The Deferred Stock Units will be awarded
at a rate of one Deferred Stock Unit for each Restricted Stock Unit and shall be
issued upon the date that the





--------------------------------------------------------------------------------





Restricted Stock Units would have otherwise settled in Shares and credited to
the Non-Employee Director’s DSU Account. For the avoidance of doubt, a
Non-Employee Director may not elect to defer Restricted Stock Units to his or
her Cash Account.
(c)Dividend Voting and Other Rights. Non-Employee Directors will have no rights
of ownership in the Shares underlying the Deferred Stock Units, no right to
current dividends, and no right to vote the Shares underlying the Deferred Stock
Units until the date on which the Shares underlying the Deferred Stock Units are
issued pursuant to the Deferral Election Form. However, from and after the grant
date of the Deferred Stock Units and until the Deferred Stock Units are settled
in Shares, on the date the Company pays a dividend (if any) to holders of Shares
generally, Non-Employee Directors holding Deferred Stock Units will be credited
with dividend equivalent additional Deferred Stock Units equal to the number
obtained by dividing (i) the amount of the dividend the Non-Employee Director
would have received had he or she owned a number of Shares equal to the number
of Deferred Stock Units then credited to his or her DSU Account by (ii) the
Common Stock Fair Market Value on the day before the date of the dividend
payment. These dividend equivalent Deferred Stock Units shall be credited to the
Non-Employee Director’s DSU Account and paid to such Non-Employee Director only
if, and at the same time as, the Shares for such underlying DSUs are distributed
to such Non-Employee Director pursuant to the terms of this Plan.
(d)Timing and Form of Distribution. The amount (or portion thereof, as
applicable) in a Non-Employee Director’s Cash Account and/or DSU Account will be
distributed, or will begin to be distributed, to him or her or, in the event of
his or her death, to his or her Beneficiary, as soon as administratively
possible, but in any event within thirty (30) days following the earliest of:
(i)the date(s) specified by the Non-Employee Director in his or her Deferral
Election Form(s);
(ii)the Non-Employee Director’s Termination Date; and
(iii)the date on which a Change in Control occurs.
(e)Beneficiary. A Non-Employee Director may designate any person to whom
payments are to be made if the Non-Employee Director dies before receiving
payment of all amounts due hereunder. A Beneficiary Designation form becomes
effective only after the signed form is filed with the Secretary of the Company
while the Non-Employee Director is alive, and will cancel any prior Beneficiary
Designation form. If the Non-Employee Director fails to designate a Beneficiary
or if all designated Beneficiaries predecease the Non-Employee Director, the
Non-Employee Director’s Beneficiary will be his or her estate.
7.Amendment and Termination.
The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.
8.Miscellaneous.
(a)Indemnification. Each person who is or has been a member of the Board will be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by that
person in connection with or resulting from any claim, action, suit, or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in a settlement
approved by the Company, or paid by that person in satisfaction of any judgment
in any such action, suit, or proceeding against that person, provided he or she
gives the Company an opportunity, at its own expense, to handle and defend the
action, suit or proceeding before that person undertakes to handle and defend
it. The foregoing right of indemnification will not be exclusive of any other
rights of indemnification to which an individual may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify him or her or
hold him or her harmless.





--------------------------------------------------------------------------------





(b)Successors. All obligations of the Company under the Plan with respect to a
given Plan Year will be binding on any successor to the Company, whether the
existence of the successor is the result of a direct or indirect purchase of all
or substantially all of the business and/or assets of the Company, or a merger,
consolidation, or otherwise.
(c)Reservation of Rights. Nothing in this Plan or in any award agreement granted
hereunder will be construed to limit in any way the Board’s right to remove a
Non-Employee Director from the Board.
(d)Source of Shares. The Restricted Stock Units and Deferred Stock Units that
may be paid pursuant to the Plan shall be issued as restricted stock awards
under the Incentive Plan subject to all of the terms and conditions of the
Incentive Plan, and only to the extent that Shares remain available for issuance
under the Incentive Plan. The terms and conditions of the Incentive Plan are
incorporated into and made a part of this Plan with respect to any Restricted
Stock Units and Deferred Stock Units paid pursuant to this Plan, and any awards
of Restricted Stock Units or Deferred Stock Units shall be governed by and
construed in accordance with the provisions of the Incentive Plan. In the event
of any inconsistency between the Incentive Plan and this Plan with respect to
Restricted Stock Units or Deferred Stock Units, the terms of the Incentive Plan
shall control. The Plan does not constitute a separate source of Shares for the
grant of the Restricted Stock Units and Deferred Stock Units described herein.
9.Legal Construction.
(a)Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
(b)Severability. If any provision of the Plan is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.
(c)Requirements of Law. The issuance of payments under the Plan will be subject
to all applicable laws, rules, and regulations, and to any approvals required by
any governmental agencies or national securities exchanges.
(d)Securities Law and Tax Law Compliance.
(i)Insider Trading. To the extent any provision of the Plan or action by the
Board would subject any Non-Employee Director to liability under Section 16(b)
of the Exchange Act, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.
(ii)Section 409A. This Plan is intended to comply with Code Section 409A and the
regulations thereunder, and will be administered and interpreted in accordance
with such intent. If the Company determines that any provision of the Plan is or
might be inconsistent with the requirements of Code Section 409A, it will
attempt in good faith to make such changes to the Plan as may be necessary or
appropriate to avoiding a Non-Employee Director’s becoming subject to adverse
tax consequences under Code Section 409A. No provision of the Plan will be
interpreted to transfer any liability for a failure to comply with Code Section
409A from a Non-Employee Director or any other individual to the Company.
Notwithstanding anything to the contrary herein, if the Compensation Committee
determines that the Non-Employee Director is a “specified employee” (within the
meaning of Code Section 409A(a)(2)(B)), then notwithstanding any provision in
the Plan to the contrary, payments triggered by the Non-Employee Director’s
Termination Date will not be paid until six months after the Non-Employee
Director’s Termination Date or until the Non-Employee Director’s earlier death.
The foregoing six-month delay provision will not affect the timing of payments
that would otherwise be paid more than six months after the Non-Employee
Director’s Termination Date.
(e)Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan. With respect to any payments not yet made to a Non-Employee Director by
the Company, nothing contained herein will give any rights to a Non-Employee
Director that are greater than those of a general creditor of the Company.





--------------------------------------------------------------------------------





(f)Governing Law. The Plan will be construed in accordance with and governed by
the laws of the State of Delaware, determined without regard to its conflict of
law rules.
Nontransferability. A Non-Employee Director’s Cash Account, DSU Account and any
Restricted Stock Units or Deferred Stock Units granted hereunder may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order (as defined in Code Section 414(p)). All rights with
respect to Cash Accounts, DSU Accounts, Restricted Stock Units and Deferred
Stock Units will be available during the Non-Employee Director’s lifetime only
to the Non-Employee Director or the Non-Employee Director’s guardian or legal
representative. The Board may, in its discretion, require a Non-Employee
Director’s guardian or legal representative to supply it with evidence the Board
deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Non-Employee Director.
EXHIBIT A
LOUISIANA-PACIFIC CORPORATION
NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
DEFERRAL ELECTION FORM: ANNUAL RETAINER


Please complete and return this Deferral Election Form to [_______] so that it
is received by Louisiana-Pacific Corporation (the “Company”) on or before
December 31 of the year prior to the year in which you intend to (i) defer all
or a portion of your Annual Retainer to your Cash Account and/or (ii) exchange
all or a portion of your Annual Retainer for an Award of Deferred Stock Units
under the Louisiana-Pacific Corporation Non-Employee Directors Compensation Plan
(the "Plan"). However, if you are newly eligible to participate in the Plan, you
may complete and return this Deferral Election Form during the 30-day period
following the date on which you became eligible to participate in the Plan.
Capitalized terms used in this Deferral Election Form and not defined herein
shall have the meaning ascribed to them in the Plan.


_________________________
First Name
_________________________
Middle Name
_________________________
Last Name
___________________________________
Street Address
_______________
City
________
State
______________
Zip Code



ELECTION TO DEFER ANNUAL RETAINER
As a non-employee director on the Company’s Board, you may elect to:
(i)
defer receipt of all or a portion of your Annual Retainer, which will be
credited to the Cash Account established for you under the Plan as of the
date(s) you would have otherwise been paid your Annual Retainer.

(ii)
exchange all or a portion of your Annual Retainer for an award of Deferred Stock
Units, which will be credited to the DSU Account established for you under the
Plan as of the date(s) you would have otherwise been paid your Annual Retainer.

This election will be applied to your Annual Retainer effective January 1 of the
year following the year in which you make and file this election. This election
will remain in effect for each subsequent year until you file a new Deferral
Election Form with the Company. Any new election will not be effective until
January 1 of the year following the year in which the new election is made and
filed.
However, if you are a new participant in the Plan, and you make and file this
election during the 30-day period following the date on which you became a
participant in the Plan, your election will be applied to your Annual Retainer
paid after your Deferral Election Form is filed.







--------------------------------------------------------------------------------





Please complete the following:
(A)
I elect to defer a whole percentage of my Annual Retainer equal to ________% (0%
- 100%) to my Cash Account

(B)
I elect to exchange a whole percentage of my Annual Retainer equal to ________%
(0% - 100%) for an award of Deferred Stock Units under the terms of the Plan.

*Note that the aggregate percentage included in (A) and (B) above cannot exceed
100%.


ELECTION OF DISTRIBUTION DATE
The amount in your Cash Account and/or your Deferred Stock Units will be settled
and/or distributed to you on the earliest to occur of (i) your Termination Date;
(ii) the date on which a Change in Control occurs; and (iii) the date you elect
pursuant to this Deferral Election Form, in accordance with the terms of the
Plan. If you do not elect a date below, the amount in your Cash Account and/or
your Deferred Stock Units (as applicable) will be settled and/or distributed
upon the earlier of your Termination Date and the date on which a Change in
Control occurs.
This election will be applied to your Cash Account and/or Deferred Stock Units
credited to your DSU Account beginning on January 1 of the year following the
year in which you make and file this election. Following your initial election,
you may elect a different date by filing a new Deferral Election Form with the
Company in accordance with the terms of the Plan; however, a new election
following your initial election (1) must be filed with the Committee no later
than 12 months prior to the distribution date you initially elected, (2) will
not become effective until 12 months following the date your new election is
made and filed, and (3) must elect a distribution date that is at least 5 years
after the date you initially elected.


I elect to receive payment of my Cash Account in a lump sum on _____________
___, ______.
I elect to receive a distribution (in Shares) of my Deferred Stock Units on
_____________ ___, ______.




This Deferral Election Form, the Plan and the Incentive Plan are intended to
comply with the applicable requirements of Code Section 409A and will be
limited, construed and interpreted in a manner so as to comply therewith. I
acknowledge and agree that the Company reserves the right to amend my election,
the Plan and the Incentive Plan at any time to comply with the requirements of
Code Section 409A.


AGREEMENT AND AUTHORIZATION
I understand that my elections are subject to review and final approval by the
Company, and that my elections are governed by the terms and conditions of the
Plan, as may be amended from time to time. The Plan and related Plan materials
(if any) have been made available to me, and I have had the opportunity to ask
questions and receive answers regarding the terms and conditions of the Plan. I
hereby certify that the above information about me is true, accurate, and
complete. I authorize the Company to make the appropriate deductions, as
indicated on this form, from my Annual Retainer. I acknowledge that I have been
advised to consult with my own financial, tax, estate planning and legal
advisors before making any election to defer compensation in order to determine
the tax effects and other implications of my participation in the Plan.


 
_____________________________________________________
Participant Signature
___________________________
Date



EXHIBIT B
LOUISIANA-PACIFIC CORPORATION





--------------------------------------------------------------------------------





NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
DEFERRAL ELECTION FORM: RESTRICTED STOCK UNIT GRANT


Please complete and return this Deferral Election Form to [_______] so that it
is received by Louisiana-Pacific Corporation (the “Company”) on or before
December 31 of the year prior to the year in which you intend to exchange all of
your Restricted Stock Units for Deferred Stock Units under the Louisiana-Pacific
Corporation Non-Employee Directors Compensation Plan (the "Plan"). However, if
you are newly eligible to participate in the Plan, you may complete and return
this Deferral Election Form during the 30-day period following the date on which
you became eligible to participate in the Plan. Capitalized terms used in this
Deferral Election Form and not defined herein shall have the meaning ascribed to
them in the Plan.


_________________________
First Name
_________________________
Middle Name
_________________________
Last Name
___________________________________
Street Address
_______________
City
________
State
______________
Zip Code



ELECTION TO RECEIVE DEFERRED STOCK UNITS
As a non-employee director on the Company’s Board, you are scheduled to receive
a grant of Restricted Stock Units in [2019]. This Restricted Stock Unit grant
date will coincide with the Company’s 2019 annual meeting. [On such date], you
will be granted a number of Restricted Stock Units equal to $120,000 divided by
the Common Stock Fair Market Value on the date of the grant. [These Restricted
Stock Units will vest as follows: __________.]
Under the terms of the Plan, you may elect to defer the settlement (in Shares)
of all of your Restricted Stock Units by exchanging such Restricted Stock Units
for an award of Deferred Stock Units, which will be credited to the DSU Account
established for you under the Plan, as of the date your Restricted Stock Units
would have otherwise settled. Upon making a timely deferral election, your
Restricted Stock Units will remain subject to the same vesting terms but shall
be exchanged for Deferred Stock Units on the original vesting date on the basis
of one Deferred Stock Unit for each Restricted Stock Unit, and no Shares will be
issued to you at the time such Shares would otherwise be issued under the
Incentive Plan.
 
Please complete the following:
•
I elect to defer the settlement (in Shares) of the Restricted Stock Units
granted to me under the [2019] Restricted Stock Unit grant by exchanging my
Restricted Stock Units for an award of Deferred Stock Units as follows:

I elect to defer the settlement (in Shares) of 100% of my Restricted Stock
Units.




ELECTION OF DISTRIBUTION DATE
Your Deferred Stock Units will be settled and distributed on the earliest to
occur of (i) your Termination Date; (ii) the date on which a Change in Control
occurs; and (iii) the date you elect pursuant to this Deferral Election Form, in
accordance with the terms of the Plan. If you do not elect a date below, your
Deferred Stock Units will be settled and distributed upon the earlier of your
Termination Date and the date on which a Change in Control occurs.


I elect to receive a distribution (in Shares) of my Deferred Stock Units on
_____________ ___, ______.


I understand that by making this election, I will not receive Shares payable
upon the vesting of my Restricted Stock Units and instead will receive Deferred
Stock Units, which will be settled and distributed in Shares on the date elected
above. I further understand that my election for the [calendar year] is
irrevocable.







--------------------------------------------------------------------------------





This Deferral Election Form, the Plan and the Incentive Plan are intended to
comply with the applicable requirements of Code Section 409A and will be
limited, construed and interpreted in a manner so as to comply therewith. I
acknowledge and agree that the Company reserves the right to amend my election,
the Plan and the Incentive Plan at any time to comply with the requirements of
Code Section 409A.


AGREEMENT AND AUTHORIZATION
I understand that my elections are subject to review and final approval by the
Company, and that my elections are governed by the terms and conditions of the
Plan, as may be amended from time to time. The Plan and related Plan materials
(if any) have been made available to me, and I have had the opportunity to ask
questions and receive answers regarding the terms and conditions of the Plan. I
hereby certify that the above information about me is true, accurate, and
complete. I acknowledge that I have been advised to consult with my own
financial, tax, estate planning and legal advisors before making any election to
defer compensation in order to determine the tax effects and other implications
of my participation in the Plan.


 
_____________________________________________________
Participant Signature
___________________________
Date








